UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO (Rule 14d-100) Tender Offer Statement under Section14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 (Amendment No. 2) CROWLEY MARITIME CORPORATION (Name of Subject Company (Issuer)) CROWLEY NEWCO CORPORATION THOMAS B. CROWLEY, JR. CHRISTINE S. CROWLEY MOLLY M. CROWLEY (Names of Filing Persons (Offeror)) Common Stock, par value $0.01 per share (Title of Class of Securities) 228090106 (CUSIP Number of Class of Securities) Thomas B. Crowley, Jr. c/o Crowley Maritime Corporation 9487 Regency Square Boulevard Jacksonville, Florida32225 (904) 727-2200 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) Copies to: Richard V. Smith, Esq. Orrick, Herrington & Sutcliffe LLP The Orrick Building 405 Howard Street San Francisco, California94105 (415) 773-5700 CALCULATION OF FILING FEE Transaction Valuation* $93,554,110 Amount of Filing Fee** $2,872.11 *The transaction valuation is estimated solely for purposes of calculating the filing fee pursuant to Rule 0- 11(d).The calculation assumes the purchase of all outstanding shares of the Issuer (other than the58,562 shares already beneficially owned by Crowley Newco Corporation) at a price of $2,990 in cash per share.There were 31,289 shares of Common Stock outstanding that were not beneficially owned by Crowley Newco Corporation as of March 16, 2007. **The amount of the filing fee is calculated in accordance with Regulation 240.0-11 of the Securities Exchange Act of 1934, as amended, and the Fee Rate Advisory #6 for Fiscal Year 2007 issued by the Securities and Exchange Commission on February 15, 2007.Such fee equals .00307 percent of the value of the transaction. ý Check the box if any part of the fee is offset as provided by Rule0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $2,872.11 Filing Party: Crowley Newco Corporation Form or Registration No.: Schedule TO Date Filed: March 19, 2007 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: x third-party tender offer subject to Rule14d-1. ¨ issuer tender offer subject to Rule13e-4. ¨ going-private transaction subject to Rule13e-3. ¨ amendment to Schedule13D under Rule13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: ¨ AMENDMENT NO. 2 TO TRANSACTION STATEMENT This Amendment No. 2 to Transaction Statement amends and supplements the Tender Offer Statement on Schedule TO (as amended, the “Schedule TO”) filed with the Securities and Exchange Commission (the “SEC”) on March 19, 2007, as amended and supplemented by Amendment No. 1 to Transaction Statement filed with the SEC on March 22, 2007, by Crowley Newco Corporation (the “Purchaser”), Thomas B. Crowley, Jr., Christine S. Crowley and Molly M. Crowley.Purchaser has made an offer to purchase all outstanding shares of Common Stock, par value $.01 per share (the “Common Stock”), of Crowley Maritime Corporation, other than the shares of Common Stock beneficially owned by the Purchaser, at a purchase price of $2,990 per share net to the seller in cash, upon the terms and subject to the conditions set forth in the Offer to Purchase dated March 19, 2007 (as amended from time to time, the “Offer to Purchase”), and in the related Letter of Transmittal.Capitalized terms used herein and not otherwise defined have the meanings ascribed to them in the Offer to Purchase. Item 12.Exhibits Item 12 of the Schedule TO is amended and supplemented by adding the following thereto: Exhibit No.Description (a)(1)(viii)Letter from D.F. King & Co., Inc. to Crowley Maritime Corporation stockholders. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. CROWLEY NEWCO CORPORATION /s/ Thomas B. Crowley, Jr. Thomas B. Crowley, Jr., Chairman of the Board and President (Name and Title) April 13, 2007 (Date) THOMAS B. CROWLEY, JR. /s/ Thomas B. Crowley, Jr. Thomas B. Crowley, Jr. (Name) April 13, 2007 (Date) CHRISTINE S. CROWLEY /s/ Christine S. Crowley Christine S. Crowley (Name) April 13, 2007 (Date) MOLLY M. CROWLEY /s/ Molly M. Crowley Molly M. Crowley (Name) April 13, 2007 (Date) EXHIBIT INDEX Exhibit No. Description (a)(1)(viii) Letter from D.F. King & Co., Inc. to Crowley Maritime Corporation stockholders.
